DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (Publication number: US 2007/0146266) in view of Orio et al (Publication number: US 2017/0330498).


matrix (Yasuda, pg. 8, par. 70, conversion table/LUT/calibration matrix; pg. 9, par. 74,
calibrated LUT for brightness and chromaticity),
the apparatus comprising: a measurer configured to measure a brightness and a
chromaticity for each light-emitting device of a plurality of light-emitting devices within a
pixel (Yasuda, pg. 3, par. 22, measuring brightness and chromaticity; pg. 9, par. 75,
measure brightness and chromaticity);
and a calibration matrix generator configured to: obtain a target brightness for
each light-emitting device of the plurality of light-emitting devices corresponding to a
white target brightness and a white target chromaticity (Yasuda, pg. 9, par. 82, LUT’s/
calibration matrix, corresponding white target brightness and chromaticity),
and generate a plurality of calibration matrices for the pixel based on the target
brightness for each light-emitting device of the plurality of light-emitting devices, a target
chromaticity of a light-emitting device on which a chromaticity calibration is to be
performed, and the measured brightness and the measured chromaticity for each light-
emitting device of the plurality of light-emitting devices (Yasuda, pg. 9, par. 82, LUT’s/
calibration matrix, corresponding white target brightness and chromaticity; pg. 13, par.
107, calibrating target brightness and chromaticity values).
However, Yasuda et al does not specifically show measuring, and obtaining brightness for each pixel among a plurality of pixels, and generating a plurality of pixel specific calibration indices.
In related art, Orio et al shows measuring, and obtaining brightness for each pixel among a plurality of pixels, and generating a plurality of pixel specific calibration indices (figure 5; paragraphs 63 and 65); (The luminance coordinate data corresponding to the R elementary color point is a data indicating the luminance Y and chromaticity coordinates (x, y) of the color displayed on the liquid crystal display panel 1, when an image data which indicates that the grayscale value of the elementary color R is the allowed maximum value and those of the elementary colors G and B are the allowed minimum value is supplied to the analog processing circuit 14; the luminance coordinate data corresponding to the R elementary color point is measured by the luminance meter 3 of the color adjustment apparatus 20).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Orio et al into the teaching of Yasuda in order to precisely adjust colors (see Orio; paragraphs 7 and 8).

In reference to claim 8, Yasuda teaches a display apparatus comprising: a
display panel comprising a plurality of pixels, each pixel of the plurality of pixels having
a plurality of light-emitting devices (Yasuda, Abstract, display; pg. 1, par. 3, color
display);
a storage configured to store a plurality of calibration matrices for each pixel of
the plurality of pixels (Yasuda, pg. 9, par. 82, LUT’s/ calibration matrices, corresponding
white target brightness and chromaticity);
a processor configured to identify a calibration matrix according to input data of
the plurality of pixels and to calibrate modulation data corresponding to the input data
based on the identified calibration matrix; and a panel driver configured to drive the

to the plurality of light-emitting devices of the plurality of pixels, wherein the plurality of
calibration matrices comprises a white calibration matrix and a color calibration matrix
(Yasuda, pg. 9, par. 82, LUT’s/ calibration matrix, corresponding white target brightness
and chromaticity; pg. 13, par. 107, calibrating target brightness and chromaticity values;
pg. 3, par. 19, adjusting for target brightness and chromaticity; pg. 9, par. 82, LUT’s/
calibration matrix, corresponding target brightness and chromaticity; pg. 13, par. 107,
calibrating target brightness and chromaticity).
However, Yasuda et al does not specifically show measuring, and obtaining brightness for each pixel among a plurality of pixels, and generating a plurality of pixel specific calibration indices.
In related art, Orio et al shows measuring, and obtaining brightness for each pixel among a plurality of pixels, and generating a plurality of pixel specific calibration indices (figure 5; paragraphs 63 and 65); (The luminance coordinate data corresponding to the R elementary color point is a data indicating the luminance Y and chromaticity coordinates (x, y) of the color displayed on the liquid crystal display panel 1, when an image data which indicates that the grayscale value of the elementary color R is the allowed maximum value and those of the elementary colors G and B are the allowed minimum value is supplied to the analog processing circuit 14; the luminance coordinate data corresponding to the R elementary color point is measured by the luminance meter 3 of the color adjustment apparatus 20).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Orio et al into the teaching of Yasuda in order to precisely adjust colors (see Orio; paragraphs 7 and 8).

In reference to claim 13, Yasuda teaches a method of generating a calibration
matrix (Yasuda, pg. 8, par. 70, conversion table/LUT/calibration matrix; pg. 9, par. 74,
calibrated LUT for brightness and chromaticity),
the method comprising: measuring a brightness and a chromaticity for each light-
emitting device of a plurality of light-emitting devices within a pixel (Yasuda, pg. 3, par.
22, measuring brightness and chromaticity; pg. 9, par. 75, measure brightness and
chromaticity);
obtaining a target brightness for each light-emitting device of the plurality of light-
emitting devices based on a white target brightness and a white target chromaticity
(Yasuda, pg. 3, par. 19, conversion table for a plurality of gradation values for white;
pgs. 3-4, par. 23, conversion table for displaying gradation values of display colors and
white);
and generating a plurality of calibration matrices for the pixel based on the target
brightness for each light-emitting device of the plurality of light-emitting devices, a target
chromaticity of a light-emitting device on which a chromaticity calibration is to be
performed, and the measured brightness and the measured chromaticity for each light-
emitting device of the plurality of light-emitting devices (Yasuda, pg. 9, par. 82, LUT’s/
calibration matrix, corresponding white target brightness and chromaticity; pg. 13, par.
107, calibrating target brightness and chromaticity values; pg. 3, par. 19, adjusting for

corresponding target brightness and chromaticity; pg. 13, par. 107, calibrating target
brightness and chromaticity).
However, Yasuda et al does not specifically show measuring, and obtaining brightness for each pixel among a plurality of pixels, and generating a plurality of pixel specific calibration indices.
In related art, Orio et al shows measuring, and obtaining brightness for each pixel among a plurality of pixels, and generating a plurality of pixel specific calibration indices (figure 5; paragraphs 63 and 65); (The luminance coordinate data corresponding to the R elementary color point is a data indicating the luminance Y and chromaticity coordinates (x, y) of the color displayed on the liquid crystal display panel 1, when an image data which indicates that the grayscale value of the elementary color R is the allowed maximum value and those of the elementary colors G and B are the allowed minimum value is supplied to the analog processing circuit 14; the luminance coordinate data corresponding to the R elementary color point is measured by the luminance meter 3 of the color adjustment apparatus 20).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Orio et al into the teaching of Yasuda in order to precisely adjust colors (see Orio; paragraphs 7 and 8).

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above
and further, Yasuda teaches wherein the calibration matrix generator is further

plurality of light-emitting devices based on a measured chromaticity of a light-emitting
device on which a brightness calibration is to be performed and the target chromaticity
of the light-emitting device on which the chromaticity calibration is to be performed, and
generate a white calibration matrix based on the variable target brightness (Yasuda, pg.
3, par. 19, adjusting for target brightness and chromaticity; pg. 9, par. 82, LUT’s/
calibration matrix, corresponding target brightness and chromaticity; pg. 13, par. 107,
calibrating target brightness and chromaticity).

Claim 3 is rejected as being dependent on rejected claim 2 as discussed above
and further, Yasuda teaches wherein the light-emitting device on which the brightness
calibration is to be performed corresponds to a blue light-emitting diode (LED) (Yasuda,
pg. 8, par. 70, look up table for blue).

Claim 4 is rejected as being dependent on rejected claim 1 as discussed above
and further, Yasuda teaches wherein the calibration matrix generator is further
configured to: obtain a fixed target brightness for each light-emitting device of the
plurality of light-emitting devices based on a target chromaticity for each light-emitting
device of the plurality of light-emitting devices, and generate a color calibration matrix
from the fixed target brightness (Yasuda, pgs. 1-2, par. 10, generating/ calibrating a
conversion table for target brightness and chromaticity; pg. 9, pars. 80, 81, conversion
table for correcting target brightness and chromaticity).


and further, Yasuda teaches wherein a target chromaticity of a blue light emitting diode
(LED) is obtained from measured chromaticities of a plurality of blue LEDs (Yasuda, pg.
8, par. 70, look up table for blue).

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above
and further, Yasuda teaches wherein the measurer is further configured to measure a
plurality of brightnesses in a plurality of gradations including a low gradation and a high
gradation, and wherein the calibration matrix generator is further configured to generate
a white calibration matrix and a color calibration matrix for each gradation of the plurality
of gradations based on the plurality of measured brightnesses in the plurality of
gradations (Yasuda, pg. 3, par. 19, conversion table for a plurality of gradation values
for white and color; pgs. 3-4, par. 23, conversion table for displaying gradation values of
display colors).

Claim 7 is rejected as being dependent on rejected claim 6 as discussed above
and further, Yasuda teaches wherein the calibration matrix generator is further
configured to: generate an interpolation white calibration matrix by interpolating the
white calibration matrix generated for each gradation of the plurality of gradations, and
generate an interpolation color calibration matrix by interpolating the color calibration
matrix generated for each of the plurality of gradations (Yasuda, pg. 3, par. 19,
interpolating a white value between maximum gradation and initial calibration of a
display device).

Claim 9 is rejected as being dependent on rejected claim 8 as discussed above
and further, Yasuda teaches wherein the processor is further configured to: identify the
white calibration matrix in response to the input data having a white gradation value,
and identify the color calibration matrix in response to the input data having one of red,
green, and blue gradation values (Yasuda, pg. 3, par. 19, conversion table for a plurality
of gradation values for white and color; pgs. 3-4, par. 23, conversion table for displaying
gradation values of display colors).

Claim 10 is rejected as being dependent on rejected claim 9 as discussed above
and further, Yasuda teaches wherein, when the input data does not have one of the
white, red, green, and blue gradation values, the processor is further configured to:
identify an interpolation matrix generated based on the white calibration matrix and the
color calibration matrix, and calibrate the modulation data corresponding to the input
data based on the interpolation matrix (Yasuda, pg. 3, par. 19, interpolating a white
value between maximum gradation and initial calibration of a display device).

Claim 11 is rejected as being dependent on rejected claim 8 as discussed above
and further, Yasuda teaches wherein the plurality of calibration matrices comprises a
white calibration matrix and a color calibration matrix for a high gradation, and a white
calibration matrix and a color calibration matrix for a low gradation, for each of the
plurality of pixels, and wherein the processor is further configured to identify the
calibration matrix according to whether a gradation value of the input data corresponds

plurality of gradation values for white and color; pgs. 3-4, par. 23, conversion table for
displaying gradation values of display colors; pg. 3, par. 19, interpolating a white value
between maximum gradation and initial calibration of a display device).

Claim 12 is rejected as being dependent on rejected claim 11 as discussed
above and further, Yasuda teaches wherein the processor is further configured to:
identify an interpolation matrix generated based on the white calibration matrix and the
color calibration matrix for the low gradation in response to the gradation value of the
input data corresponding to the low gradation, and identify an interpolation matrix
generated based on the white calibration matrix and the color calibration matrix for the
high gradation in response to the gradation value of the input data corresponding to the
high gradation (Yasuda, pg. 3, par. 19, interpolating a white value between maximum
gradation and initial calibration of a display device).


Claim 14 is rejected as being dependent on rejected claim 13 as discussed
above and further, Yasuda teaches wherein the obtaining of the target brightness for
each of the plurality of light-emitting devices comprises: obtaining a variable target
brightness for each light-emitting device of the plurality of light-emitting devices based
on a measured chromaticity of a light-emitting device on which a brightness calibration
is to be performed and the target chromaticity of the light-emitting device on which the
chromaticity calibration is to be performed; and obtaining a fixed target brightness for

the plurality of light-emitting devices (Yasuda, pg. 3, par. 19, adjusting for target
brightness and chromaticity; pg. 9, par. 82, LUT’s/ calibration matrix, corresponding
target brightness and chromaticity; pg. 13, par. 107, calibrating target brightness and
chromaticity).

Claim 15 is rejected as being dependent on rejected claim 14 as discussed
above and further, Yasuda teaches wherein the generating of the plurality of calibration
matrices comprises: generating a white calibration matrix from the variable target
brightness; and generating a color calibration matrix from the fixed target brightness
(Yasuda, pg. 3, par. 19, conversion table for a plurality of gradation values for white and
color; pgs. 3-4, par. 23, conversion table for displaying gradation values of display
colors).

Claim 16 is rejected as being dependent on rejected claim 14 as discussed
above and further, Yasuda teaches wherein the light-emitting device on which the
brightness calibration is to be performed corresponds to a blue light-emitting diode
(LED) device (Yasuda, pg. 8, par. 70, look up table for blue).

Claim 17 is rejected as being dependent on rejected claim 16 as discussed
above and further, Yasuda teaches wherein a target chromaticity of the blue LED is
obtained from measured chromaticities of a plurality of blue LEDs (Yasuda, pg. 8, par.
70, look up table for blue; pg. 9, par. 75, measure brightness and chromaticity).

above and further, Yasuda teaches wherein the measuring the brightness for each of
the plurality of light-emitting devices comprises measuring a plurality of brightnesses in
a plurality of gradations including a low gradation and a high gradation, and wherein the
generating of the plurality of calibration matrices comprises generating a white
calibration matrix and a color calibration matrix for each of the plurality of gradations,
based on the plurality of measured brightnesses in the plurality of gradations (Yasuda,
pg. 3, par. 19, conversion table for a plurality of gradation values for white and color;
pgs. 3-4, par. 23, conversion table for displaying gradation values of display colors; pg.
3, par. 19, interpolating a white value between maximum gradation and initial calibration
of a display device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/01/2022